Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00757-CR

                             Loribeth MARTINEZ,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 38th Judicial District Court, Medina County, Texas
                       Trial Court No. 15-08-11761-CR
             Honorable Camile Glasscock Dubose, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 12, 2018.


                                        _________________________________
                                        Patricia O. Alvarez, Justice